After a continuance for advisement, the opinion of the Court was drawn up by
Weston C. J.
It has beep deoided in several cases, cited in the argument, that a notice signed by one overseer, in behalf or by order of the board, is sufficient. In Garland v. Brewer, 3 Greenl, 197, a notice signed by the chairman of the selectmen was held good, it being presumed that they acted as overseers of the poor. In the case before us, we think that it is to be understood, that the-overseer, who signed the notice, acted in behalf of the board. The plural number is used; and against his name are the words, “overseers of the poor of Deer Isle.” Bridgewater v. Dartmouth, 4 Mass. R. 273, was a case exactly like this, except that the answer, and not the notice, was under consideration ; and the court there held, that the plural being used, and “ selectmen of Dartmouth” being written against the name of the one who signed, his subscription should be considered, as having been made in behalf of the selectmen. There is precisely the same reason for considering the subscription hete made in behalf of the overseers.
The special messenger, sent by Deer Isle, was upon inquiry, referred to two persons by name, as overseers of the poor of Dover. He was sent to find them. His inquiry, and the answer he received, was certainly a part of the res gesta. So were the admissions of those upon whom he called, upon bis inquiry, that they were the persons, to whom he was referred. They assumed to act as the overseers of Dover, and negotiated with him in behalf of their town, in relation to the business, confided to his care. This was, in our opinion, evidence proper to be left to the jury, that the notice sent by Deer Isle was delivered to the overseers of Dover. If the persons claiming that character, were not entitled to it, it was very easy for the plaintiffs in review to prove the fact. Upon the case, *173as reported, judgment is to be rendered for tlie defendants in review for tbeir costs.